Citation Nr: 0531227	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  99-18 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
incisional hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from September 1947 to 
September 1956.

This matter comes before the Board of Veterans' Appeals (the 
Board) from a March 1999 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
which (in pertinent part) the RO granted compensation for an 
incisional hernia for which a noncompensable evaluation was 
assigned, under 38 U.S.C.A. § 1151, effective from June 4, 
1998.

This case was previously before the Board in July 2001, at 
which time the compensable evaluation sought by the appellant 
for incisional hernia was denied by the Board.  The veteran 
appealed that decision to the U.S. Court of Appeals for 
Veterans Claims (CAVC).  A Joint Motion for Remand and to 
Stay Proceedings was filed in July 2002.  Therein, the 
parties moved to vacate the Board's July 2001 decision, to 
the extent that it denied a compensable rating for incisional 
hernia, and to remand the appeal for a further action as will 
be explained herein.  An order granting the motion was issued 
in July 2002.  

Thereafter, the case reached the Board again in November 2003 
at which time it was remanded for additional evidentiary 
development.  The development requested in that remand has 
been undertaken and the case has returned to the Board ready 
for adjudication.  

The Board points out that while this claim has been pending, 
the RO, in an April 2005 rating action, granted a 20 percent 
evaluation for incisional hernia effective from June 1998, 
the date of the original claim.  In AB v. Brown, 6 Vet. App. 
35 (1993), CAVC held that, on a claim for an original or 
increased rating, the veteran will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy, even 
if partially granted, where less than the maximum benefit 
available is awarded.  Accordingly, as the veteran has not 
indicated that he wishes to terminate his appeal, it remains 
it appellate status.  

FINDING OF FACT

Competent medical evidence of record reveals the presence of 
small and larger reducible postoperative incisional hernias, 
with a weakening of the abdominal wall and tenderness on 
pressure, which the evidence reflects would be well-supported 
by a belt under ordinary conditions. 


CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 
20 percent for an incisional hernia have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.114, 
Diagnostic Code 7339 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO. 

The RO provided post-adjudication, VCAA notice on the claim 
for increase by letter, dated in March 2004.  The notice 
included the type of evidence needed to substantiate the 
claim, namely, evidence of an increase in severity.  The 
veteran was informed that VA would obtain VA records and 
records from other Federal agencies, and that with his 
authorization VA would obtain private medical records on his 
behalf or he could submit the records.  In the supplemental 
statement of the case, dated in April 2005, the RO cited 
38 C.F.R. § 3.159 with the provision that the claimant 
provide any evidence in his possession that pertained to the 
claim.  

As the notice of 38 C.F.R. § 3.159 came after the initial 
adjudication of the claim, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  However the action of the RO described above, 
cured the error because the veteran had a meaningful 
opportunity to participate effectively in the processing of 
his claim as he had the opportunity to submit additional 
argument and evidence.  For these reasons, the veteran has 
not been prejudiced by the timing of the notice of § 3.159, 
and no further development is needed to ensure VCAA 
compliance.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra 
(38 C.F.R. § 3.159 notice).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with. 



II.  Factual Background

In October 1994, the veteran underwent coronary artery bypass 
grafting at a VA facility.  The evidence indicates that the 
veteran sustained disabilities consisting of nonunion of the 
sternotomy incision and an incisional hernia, as a result of 
that surgery.  Entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for nonunion of the 
sternotomy incision and an incisional hernia was granted by 
VA rating action in March 1999; an effective date of June 4, 
1998, the date of receipt of the claim, was assigned.

The record contains a private medical statement of a Dr. D., 
dated in October 1998, in which he stated that there was 
nonunion of the sternotomy incision, and indicated that he 
suspected that the veteran's sternum had never healed at all 
following the (1994) surgery.  Also noted was a hernia, 5-6 
inches in diameter, which bulged when the veteran strained.

The record also contains the private medical opinion of a Dr. 
F., dated in December 1998.  Dr. F. stated that the veteran 
had suffered from dehiscence of his sternotomy since coronary 
artery bypass grafting in October 1994, and that X-ray films 
of the chest revealed broken sternum wires.

A VA examination was conducted in January 1999.  At that 
time, a history of atherosclerotic heart disease, status post 
coronary artery bypass grafting in October 1994, was 
reported.  It as noted that, shortly after the surgery, the 
veteran had developed an incisional hernia just below the 
sternum.  On examination, he complained that the hernia was 
becoming more painful, especially after coughing, and that 
this resulted in the hernia becoming larger.  The veteran 
complained of an occasional burning sensation over the 
hernia, but denied any pain.  He also complained that the 
sternal wires had broken and that as a result the sternal 
bone was uneven, with frequent clicking and movement of the 
sternum.  In addition, he reported having bilateral pleuritic 
pain with coughing, deep breathing, and twisting of the 
trunk, as well as pain at night over the sternum, disturbing 
his sleep.

Physical examination of the chest revealed a coronary artery 
bypass scar, measured as 30 cm long.  Unevenness on palpation 
of the length of the sternal bone, with instability and 
tenderness on palpation, was noted.  The examiner also 
reported that the bone was easily manipulated, with giving 
way of the sternal bone.  Physical examination of the abdomen 
revealed an incisional hernia, 4 x 4 cm, which was reducible.  
Clinical assessments of incisional hernia and nonunion of the 
sternotomy incision, both secondary to coronary artery bypass 
grafting surgery, were made.

Thereafter, Dr. G. saw the veteran for an evaluation, in 
February 2000.  The reported history indicated that, 
following surgery in 1994, the veteran had noted a clicking 
sound, which had never resolved, as well as mobility of both 
sternal edges with pain.  It was noted that X-ray films of 
the chest confirmed fractures of several wires of the 
sternum.  The history also indicated that a 6 cm abdominal 
aortic aneurysm had been diagnosed and that surgery had been 
recommended for that.  Recent signs and symptoms of 
congestive heart failure were also noted.  Physical 
examination revealed a clear sternal malunion from just below 
the manubrium to the ziphoid.  A 5 cm ventral hernia in the 
upper erectus abdominus was also shown.  Mild tenderness to 
the left costal margin was noted.  The examiner stated that 
there were no palpable hepatosplenomegaly, masses, 
tenderness, or aneurysms.  X-ray films showed four fractured 
sternal wires, and revealed that the only wires that were 
intact were in the manubrium.  The examiner concluded that 
sternal dehiscence was obvious.

The record contains an October 2002 medical statement of Dr. 
O.  Dr. O. stated that the veteran had a symptomatic ventral 
hernia in the epigastric region, which had been present for 
many years and might be enlarging.  Symptoms of tenderness 
and discomfort over the area on palpation were noted.  
Physical examination showed a 3 cm hernia with abdominal wall 
defect, with an overlying scar extending from the sternum to 
the umbilicus.  The hernia was described as easily reducible.  
No other significant abnormalities were noted on the 
abdominal examination.

In a December 2002 medical statement, a VA opined that the 
veteran was unemployable due to conditions including severe 
sternal chest wall pain, residuals of strokes and heart 
bypass surgery, and impaired memory.

VA medical records include a July 2002 record in which the 
veteran expressed concern about his abdominal hernia, but no 
pain was reported.  Further evaluation was to be requested.  
A January 2003 entry shows that the veteran requested a chest 
X-ray due to sternal wire pain.  It was explained to him that 
the wires could be removed, but he indicated that he did not 
want to undergo surgery.  A March 2003 entry shows that the 
veteran complained of daily sternal wire pain.  

A VA examination was conducted in April 2004.  With respect 
to the hernia, the veteran reported that it looked very bad 
and was getting bigger, particularly during the last 6 
months.  There was no pain.  The examiner reported that the 
veteran in addition to heart bypass surgery in 1994 with 
subsequent sternal wire breakdown, he had undergone aortic 
aneurysm repair in December 2000.  It was noted that the 
first incisional hernia site occurred about 6 months after 
the surgery and that about 6 months ago two additional 
incisional sites in the lower abdomen started and have 
worsened.  The veteran reported that he wore a supporting 
belt for about 6 months after the surgery, but reported that 
this did not help and actually made the navel hurt, so he 
stopped wearing it about 2 years ago.  

Physical examination revealed a 6x7 cm round outpouching, 
which is a reducible hernia, on the superior aspect of the 
aortic abdominal aneurysm scar.  Also noted were a 5x9 cm 
reducible outpouching hernia above the umbilicus, and a 20x12 
cm reducible outpouching hernia inferior to the umbilicus.  
The examiner described these as both reducible, but very 
obvious and notable.  It was noted that the abdominal 
incision itself was well healed without any keloid formation 
and slightly hypopigmented.  Bowel sounds were present and it 
was nontender and nondistended.  Pictures were provided with 
the examination report.

In an April 2005 rating action, the RO granted a 20 percent 
evaluation for incisional hernia, effective from June 1998, 
the date of the original claim.



III.  Pertinent Law and Regulations

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity.  38 
U.S.C.A. § 1155.  Separate Diagnostic Codes identify the 
various disabilities.  38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In cases such as this one 
where the original rating assigned is appealed, consideration 
must be given to whether the veteran deserves a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

IV.  Analysis

The veteran contends that he is entitled to a higher initial 
rating for his service-connected incisional hernia.

In a July 2001 decision, the Board denied a compensable 
evaluation for incisional hernia.  The Board's determination 
as to that claim was vacated and remanded pursuant to a CAVC 
order issued in July 2002, granting a July 2002 joint motion.  
The joint motion stated that the Board failed to adequately 
consider and discuss all of the evidence and to provide an 
adequate explanation for its findings and conclusions.  
Specifically, the joint motion identified medical evidence: 
(1) a January 1999 VA examination report which noted that the 
hernia was reducible; and (2) an October 1998 letter from Dr. 
D. in which he noted that the hernia bulged when the veteran 
strained; and determined that the Board did not discuss this 
medical evidence in relation to the schedular criteria for a 
20 percent evaluation. 

Subsequently, in an April 2005 rating decision, the RO 
granted a 20 percent evaluation for incisional hernia, 
effective from June 1998, the date of the original claim.  
The Board is readjudicating the claim herein, with the 
directives of the joint motion in mind, as well as 
consideration of the totality of the evidence.
The veteran's incisional hernia is currently rated under VA's 
Schedule for Rating Disabilities (Rating Schedule) as 20 
percent disabling under 38 C.F.R. § 4.114, Diagnostic Code 
(DC) 7339 (2005), which pertains to the evaluation of 
postoperative ventral hernias.  Under DC 7339, a 20 percent 
rating is warranted when there is: a small hernia, not well 
supported by a belt under ordinary conditions, a healed 
hernia; or postoperative wounds with weakening of the 
abdominal wall and an indication for a supporting belt.  A 40 
percent rating is available when there is a large hernia, not 
well supported by a belt under ordinary conditions.  A 100 
percent evaluation is for assignment when there is a massive 
and persistent hernia, with severe diastasis of the recti 
muscles or extensive diffuse destruction or weakening of the 
muscular and fascial support of the abdominal wall, so as to 
be inoperable.  38 C.F.R. § 4.114.

The Board has carefully reviewed, considered, and weighed the 
probative value of all of the pertinent evidence of record, 
but for the reasons detailed below, finds that it does not 
support the assignment of an increased evaluation for the 
veteran's service-connected incisional hernia.

A longitudinal review of the record reveals that the veteran 
first experienced problems with incisional hernia following 
1994 heart bypass surgery.  In an October 1998 statement of 
Dr. D. noted the presence of a hernia, 5-6 inches in 
diameter, which bulged when the veteran strained.  
Thereafter, a 1999 VA examination report reflects that 
physical examination of the abdomen revealed an incisional 
hernia, 4 x 4 cm, which was reducible.  In early 2000, Dr. G. 
noted a 5 cm ventral hernia in the upper erectus abdominus 
and mild tenderness to the left costal margin.  Dr. G stated 
that there were no palpable hepatosplenomegaly, masses, 
tenderness, or aneurysms.  X-ray films showed four fractured 
sternal wires, and revealed that the only wires that were 
intact were in the manubrium.  The examiner concluded that 
sternal dehiscence was obvious.  

Subsequently, the record reflects that the veteran underwent 
aortic aneurysm repair in December 2000, following which he 
has had additional incisional hernias.  In October 2002, Dr. 
O. stated that the veteran had a symptomatic ventral hernia 
in the epigastric region, which had been present for many 
years and might be enlarging.  Symptoms of tenderness and 
discomfort over the area on palpation were noted.  Physical 
examination showed a 3 cm hernia with abdominal wall defect, 
with an overlying scar extending from the sternum to the 
umbilicus.  The hernia was described as easily reducible.  No 
other significant abnormalities were noted on the abdominal 
examination.

Most recently, when examined by VA in April 2004, physical 
examination revealed a 6x7 cm round outpouching, which is a 
reducible hernia, on the superior aspect of the aortic 
abdominal aneurysm scar.  Also noted were a 5x9 cm reducible 
outpouching hernia above the umbilicus, and a 20x12 cm 
reducible outpouching hernia inferior to the umbilicus.  The 
examiner described these as both reducible, but very obvious 
and notable.  Abdominal wall defect was identified in a 2002 
medical statement.  

As noted, the veteran desires a rating for his umbilical 
hernia in excess of his currently assigned 20 percent 
evaluation under DC 7339.  In consideration of his assertions 
and all of the pertinent evidence of record, the Board finds 
that this 20 percent rating is still the most appropriate and 
that manifestations to support a higher rating have not been 
demonstrated.  The record shows the recurrence of a small to 
larger incisional hernias, post-2000 surgery, which although 
tender on palapation in 2002, are not described as painful 
according to the 2004 VA examination report.  

Significantly, the veteran himself reported that he had worn 
a supporting belt for about 6 months after the 2000 surgery, 
but reported that this did not help and actually made the 
navel hurt, so he stopped wearing it about 2 years ago.  
There is no further indication in the record that he ever 
wore a belt, or that it was necessary for support under 
ordinary conditions.  The Board has also reviewed the 
photographs of the incisional hernia sites taken in 
conjunction with the 2004 VA examination, which appear to be 
consistent with the VA examiner's assessment that while two 
of the hernias are very obvious and notable, all three, which 
were identified on examination, were described as reducible.  
There is no indication that even if considered large, these 
would not be well supported by a belt under ordinary 
conditions.  

Accordingly, the severity of the incisional hernia(s), which 
is currently rated 20 percent rating under DC 7339, does not 
warrant a higher 40 percent rating, as there is no medical or 
other evidence of the current presence of a large 
postoperative hernia that is not well-supported by a belt 
under ordinary conditions.  Id.

Similarly, there are no clinical findings consistent with the 
criteria for a 100 percent evaluation, which would require a 
showing of a massive and persistent hernia, with severe 
diastasis of the recti muscles or extensive diffuse 
destruction or weakening of the muscular and fascial support 
of the abdominal wall, so as to be inoperable.  

The Board has reviewed the Rating Schedule in order to 
identify other diagnostic codes that may apply to afford the 
veteran a rating in excess of 20 percent in this case.  The 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's medical history, the diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained. Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  Notably, however, DC 
7339 is specifically tailored to the evaluation of post-
operative hernias, so it appears to be the most appropriate 
for consideration of the current severity of this particular 
service-connected disability.  Furthermore, the Board 
observes that there does not appear to be another similar 
diagnostic code contained in the Rating Schedule so as to be 
used to rate this disability by analogy.

The Board has also contemplated extraschedular evaluation in 
this case, but finds that there has been no showing that the 
veteran's service-connected disability has: (1) caused marked 
interference with employment beyond the interference 
contemplated in the currently assigned 20 percent rating; (2) 
necessitated frequent periods of hospitalization; or (3) 
otherwise rendered impracticable the regular schedular 
standards.  In the absence of factors suggesting an unusual 
disability picture, further development in keeping with the 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2005) is not 
warranted.  See also 38 C.F.R. § 4.1; Bagwell v. Brown, 
9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board has considered application of the benefit 
of the doubt rule, but as the preponderance of the evidence 
is against the claim for an increased rating for the 
veteran's service-connected incisional hernia, the evidence 
is not in equipoise, and there is no basis to apply it.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation in excess of 20 percent for incisional hernia 
is denied.



	                        
____________________________________________
	GEORGE E. GUIDO, JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


